In a support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Orange County (Ludmerer, J.), dated May 9, 1995, which denied his objection to an order of the same court, entered February 21, 1995 (Braxton, H.E.), which, after a hearing, inter alia, granted the mother’s application for an upward modification of child support.
Ordered that the order is affirmed, without costs and disbursements.
Contrary to the father’s contentions, the evidence adduced *578at the hearing provided sufficient factual basis for the upward modification of his child support obligation (see, Matter of Brescia v Fitts, 56 NY2d 132; Matter of Harris v Harris, 229 AD2d 439; Matter of Lafosse v Ivsin, 214 AD2d 569).
Moreover, the award of attorney’s fees was within the discretion of the court in light of the difference between the parties’ respective financial circumstances (see, Maimon v Maimon, 178 AD2d 635; Domestic Relations Law § 237 [a]). Miller, J. P., Ritter, Joy and Krausman, JJ., concur.